UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2220



DOROTHY A.    HAMILTON,   widow   of   James    H.
Hamilton,

                                                            Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-1156-BLA)


Submitted:   February 21, 2002                 Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy A. Hamilton, Petitioner Pro Se.      Timothy Ward Gresham,
PENN, STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece,
Timothy S. Williams, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorothy A. Hamilton seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2001).   Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm on the reasoning

of the Board.*   See Hamilton v. Clinchfield Coal Co., No. 00-1156-

BLA (BRB Sept. 5, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       We have considered the revisions to the regulations imple-
menting the Black Lung Benefits Act, see Regulations Implementing
the Federal Coal Mine Health and Safety Act of 1969, as amended; 65
Fed. Reg. 79,919 (Dec. 20, 2000), and have determined that the
revisions do not affect the outcome of this case.


                                 2